Order entered September 8, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00777-CV

         IN THE ESTATE OF JUDY DARLENE MORGENROTH, DECEASED

                        On Appeal from the Collin County Probate
                                  Collin County, Texas
                          Trial Court Cause No. PB1-1017-2011

                                         ORDER
       We GRANT appellant’s September 4, 2015 second motion to extend time to file brief

and ORDER the brief be filed no later than September 15, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE